Title: Elizabeth Trist to Thomas Jefferson, 24 March 1812
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
                  My Dear Sir 
                  Birdwood  March 24th 1812
          The only hope I have of your remembrance of me, is that you are not apt, to forget those whom you have once honor’d with the Appellation of friend, under that impression I can not deny my self the pleasure of once more addressing a few lines to you, not to trouble you with unavi 
                  unavailing regrets for the misfortunes and sorrows of those whoese welfare my heart takes the deepest interest in, but to assure you that neither time or situation can ever erase from my recollection the sense I have of your goodness and the happiness I have enjoy’d in your society nor can I ever be indifferent to what concerns your happiness or welfare, and offer my congratulations on the termination of your law suit which tho it has cost you trouble and expence has increased the respect and veneration of your Countrymen
          
		  I feel sorry for poor Livingstone tho an imprudent man and I fear not as correct in principle as he ought to be but there are so many amiable traits in his character, that it induces one to varnish over the defects, the recent proof I have had of his kindness and goodness of 
                  heart in offering
			 through the medium of his wife to take my Grand sons and to make arangements for their establishment in College I can never forget altho very happy that their Mother did not acceed to the proposal and approve of her detirmination to keep them with her unless she can pay for their Education her self altho, it may be a heart rending circumstance to be denied the means
			 of doing what will be perhaps of importance to their respectability and welfare but I console my self with the hope that they may be honest industrious Men and that the difficulties they may have
			 to
			 struggle with, will eventually be for their advantage it is on their accounts I feel the depression of poverty, for my
			 self I have no apprehensions except that of living too long and becoming burthensome to my friends in the midst
			 of my troubles I have found comfort, and am perfectly content with my situation every thing is in the roughest state immaginable but harmony and contentment with good health is the first blessing that Heaven can bestow and we enjoy them untinctured with ambition, or mortification of being slighted because  
                  fortune has frownd upon us, few things cou’d induce me to mix with the multitude again never from choice If I was worth a Million of Dollars
          
                  I hope you have finnish’d all your business on the River and that the mill goes on prosperously since you have got rid of those vagrants 
                  I heard with great concern that you had had an attack of the Rhumatism tho it was what I expected from your exposing your self so much on the canal when once that is fixd in your system I shall have no cause to envy your agility the maladies of age are numerous those who escape with a moderate portion of them has reason to be thankful, and so highly favord as you have been, has made you careless of the blessing, I wish you to live long and to have no infirmities that will lessen the pleasure of existance, 
                  
                  
                  I want to hear what effect these convulsions of the earth have had upon Monticello whether the shock was severe we felt no more than a little tremour when our nearest Neighbours that were settled on more elevated spots were thrown into the greatest consternation from the dread of their dwellings being destroy’d the account we had of an erruption in Bunkum County N Carolina has been contradicted, but if Mr Peirces information may be credited I can not contemplate any thing more horrid than the situation of those people who were exposed to its violence he seems to think the Mississippi has been form’d by earthgars but that may not be exactly his Ideas for the paper was so muteilated that contain’d his narrative that I cou’d not make out one half of it but the same Idea enterd my mind when I enterd that
			 River in 84, I have received letters as late as the 16th Jany from Baton Rouge and 29th 
                  
                  from Orleans neither take any notice of the earthquake which induces me to believe that the shock has not been very severe at either of those places, certain it is that many awful and melancholy events
			 have taken place in the course of a few months, May God preserve you many years to your family and friends is the prayer of your ever grateful
          E
            Trist
        